DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S COMMENT
Drawings
The modifications to the drawings were received on 07/14/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 07/14/2022, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 07/14/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 07/14/2022, the Examiner withdraws Specification objections of the previous Office action.
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 07/14/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 07/14/2022, the Examiner withdraws claim rejections under 35 USC § 112(b) to claim 15 of the previous Office action.
Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636